Citation Nr: 0522627	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  02-13 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for pulmonary 
tuberculosis.

3.  Entitlement to service connection for rheumatoid 
arthritis, to include the lumbar spine and bilateral knees.  

4.  Entitlement to service connection for bilateral 
cataracts.

5.  Entitlement to service connection for left ear hearing 
loss.

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of abdominal injury, including surgery.



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant had recognized active service (Philippine 
Scouts) from June 1946 to May 1949.  These matters come 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.  In 
July 2002 the appellant requested a Travel Board hearing.  In 
December 2002 he withdrew the request.  The Board remanded 
this case in October 2003 to correct Veterans Claims 
Assistance Act of 2000 (VCAA) notice deficiencies and to 
further develop the evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA, in part (see discussion below concerning new and material 
evidence issue), satisfied its duty to notify by means of an 
August 2001 letter from the agency of original jurisdiction 
(AOJ) to the appellant that was issued prior to the initial 
AOJ decision.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The August 2001 VCAA letter failed to notify the appellant of 
the evidence required to substantiate his claim pertaining to 
the residuals of an abdominal injury, including surgery.  
However, the reasons and bases of the July 2002 Statement of 
the Case (SOC) specifically explained to the appellant what 
the evidence must show in order to establish service 
connection for the claimed disability.  A May 2004 letter 
also provided similar notice.  The appellant was not 
prejudiced by not receiving the VCAA notification prior to 
the initial AOJ decision, as he had over a year to respond to 
the SOC prior to the certification of his appeal to the 
Board.  

Although the appellant does not appear to have been 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claims (See 38 C.F.R. 
§ 3.159(b)(1)), as a practical matter he has been notified of 
the need to do so.  August 2001 and May 2004 letters informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  The March 2005 Supplemental SOC (SSOC) 
contains the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession.

The October 2003 Board remand ordered that

....The RO should obtain from Dr. Francisco 
B. Asuncion, Jr. (attending physician at 
F.B. Asuncion Hospital in San Manual, 
Pangasinan) all records associated with 
treatment afforded the veteran since July 
1962.  Any necessary 
permission/authorization should be 
provided by the veteran.  All attempts to 
obtain such records should be documented 
in the claims folder.  If Dr. Asuncion 
does not have the clinical records of 
treatment, but suggests that they may be 
located elsewhere, that source should 
also be contacted to obtain the records.

While the veteran was provided the "necessary 
permission/authorization" (VA Form 21-4142).  Review of the 
form he returned reflects that he authorized release for 
records from "Necita R. Asuncion," rather than "Francisco 
B. Asuncion, Jr."  There appears to have been no effort yet 
to obtain the records by the Board in the October 2003 
remand.  A remand confers, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  The Board is now required to remand 
the case for compliance with the previous remand instruction.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from Dr. 
Francisco B. Asuncion, Jr. (attending 
physician at F.B. Asuncion Hospital in 
San Manual, Pangasinan) all records 
associated with treatment afforded the 
veteran since July 1962.  The veteran 
must provide authorization for the 
records to be obtained.  In this regard 
he must be advised of the provisions of 
38 C.F.R. § 3.158.  All attempts to 
secure the records must be documented in 
the claims folder.  If Dr. Francisco B. 
Asuncion, Jr. does not have the clinical 
records of treatment, but suggests that 
they may be located elsewhere, that 
source should also be contacted to obtain 
the records.  If the records are 
unavailable because they have been 
irretrievably lost or destroyed, it must 
be so certified.

2.  The RO should re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The purposes of this remand are to satisfy the mandates of 
the Court in Stegall, supra, to assist the veteran in the 
development of his claims, and to meet due process 
considerations.  He has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


